DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-15, 21-28, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 7]” a nearest insulating layer of the redistribution structure is less than a distance between a second surface of the second chip and the nearest insulating layer of the redistribution structure, wherein the first surface of the first chip faces the redistribution structure, and the second surface of the second chip faces away from the redistribution structure; and forming a first molding layer between the substrate and the redistribution structure to encapsulate the first chip and the second chip”, [claim 21]” the first chip has no portion overlapping the second chip in a vertical direction of the substrate; and forming a molding layer to cover the first chip and the second chip” and [claim 27]” a sidewall of the first chip overlaps a sidewall of the second chip in a horizontal direction of the substrate that is parallel to a top surface of the substrate, and the top surface of the substrate faces the redistribution structure; and forming a first molding layer between the substrate and the redistribution structure” in combination with the remaining limitations of each claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMAR MOVVA/Primary Examiner, Art Unit 2898